DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2021 was filed after the mailing date of the patent application on 29 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on29 March 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “a set of SPS occasions for downlink transmissions”.  Here, the recitation, “downlink transmissions”, has already been recited so subsequent recitations should be preceded by “the” in accordance with antecedent basis.  Examiner respectfully suggests amending to “the downlink transmissions”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “schedules the dynamic transmission occasion to transmit information”.  Here, the recitation, “information”, has already been recited so subsequent recitations should be preceded by “the” in accordance with antecedent basis.  Examiner respectfully suggests amending to “the information”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15-17, 18, 20-25, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 20220159683 A1).
Regarding Claim 28, Islam discloses an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor (¶108-112 & Fig. 5, Islam discloses a user equipment (UE) 500 comprising a processing system 505), memory coupled with the processor (¶108-112 & Fig. 5, Islam discloses the UE further comprises memory circuitry 520 coupled to the processing system 505); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶108-112 & Fig. 5, Islam discloses that the memory stores computer program instructions for execution by the processing system) to: 
determine a configuration for a set of transmission occasions for communications with a base station (¶361 & ¶367 & Fig. 14A (1402 & 1406) & ¶234-235 & Fig. 12, Islam discloses determining, via reception of configuration data, scheduling information for an uplink transmission to the wireless communication network and further determining parameters associated with the uplink transmission), the configuration comprising a periodicity (¶231 & 235-237 & Fig. 12 (T3 and T2) & ¶364 & Fig. 14A (1402 & 1406), Islam discloses that configuration information may further indicate a monitoring period, T3, which is a time duration from a first uplink (UL) cancelation indication (CI) to a second UL cancelation indication.  ¶234-235 & ¶237, Here, the periodicity of the UL CI is associated with each PUSCH transmission because the periodicity of the UL CI may be equal to the periodicity of the PUSCH transmission.  Examiner correlates T3 to a periodicity) and an offset associated with each transmission occasion of the set of transmission occasions (¶231 & 235-237 & Fig. 12 (T3 and T2) & ¶364 & Fig. 14A (1402 & 1406), Islam discloses that configuration information may further indicate a monitoring period, T3, which is a time duration from a first uplink (UL) cancelation indication (CI) to a second UL cancelation indication.  ¶234-235 & ¶237, Here, the periodicity of the UL CI is associated with each PUSCH transmission because the periodicity of the UL CI may be equal to the periodicity of the PUSCH transmission.  Examiner correlates T3 to a periodicity); 
receive, from the base station, a grant (¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses receiving, by the UE from the BS, a second UL grant comprising a UL CI) that indicates a cancellation of a transmission occasion of the set of transmission occasions (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that the UL CI triggers the UE to cancel the PUSCH transmission in the first time of the allocated resource of the PUSCH) and schedules a dynamic transmission occasion to reschedule a transmission of information associated with the canceled transmission occasion (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses re-scheduling a transmission of an uplink PUSCH transmission at a subsequent time where the uplink PUSCH transmission was originally scheduled to be transmitted at a prior time according to a first UL grant); and 
communicate the information with the base station at the dynamic transmission occasion based at least in part on receiving the grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 28.
Regarding Claim 29, Islam discloses the apparatus of claim 28.
Islam further discloses a transceiver (¶114 & Fig. 5, Islam discloses a radio front end module), wherein the instructions are further executable by the processor to cause the apparatus to: 
refrain from communicating the information with the base station in resources associated with the configuration at the canceled transmission occasion based at least in part on receiving the grant (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses canceling, by the UE, the PUSCH transmission in the first time of the allocated resource of the PUSCH based upon reception of the UL CI), wherein communicating, via the transceiver, the information with the base station at the dynamic transmission occasion is based at least in part on refraining from communicating the information (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission based on the subsequent grant).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 29.
Regarding Claim 3, Islam discloses the method of claim 2.
Islam further discloses [the method] further comprising:
determining an identifier associated with the canceled transmission occasion based at least in part on receiving the grant (¶323, Islam discloses determining, by the UE, a HARQ process identifier (PID) from a received UL grant); and 
determining that the identifier is associated with the dynamic transmission occasion based at least in part on determining the identifier (¶323, Islam discloses determining, by the UE, a HARQ process identifier (PID) in the received subsequent UL grant is the same as a prior HARQ PID), wherein refraining from communicating with the base station at the canceled transmission occasion is based at least in part on determining that the identifier is associated with the dynamic transmission occasion (¶323, Islam discloses refraining to transmit, by the UE, a PUSCH transmission in order to reschedule the PUSCH transmission based upon determining that the HARQ PID is the same as a prior HARQ PID).
Regarding Claim 4, Islam discloses the method of claim 3.
Islam further discloses the identifier comprises a hybrid 2 automatic repeat request process identifier (¶323, Islam teaches that a UL grant, which cancels a first PUSCH transmission or all PUSCH transmissions, comprises a HARQ process identifier (PID)).
Regarding Claim 5, Islam discloses the method of claim 1.
Islam further discloses the received grant comprises one or more bits identifying the canceled transmission occasion (¶353, Islam discloses that the UL CI comprises a bitmap of bits).
Regarding Claim 6, Islam discloses the method of claim 1.
Islam further discloses [the method] further comprising: 
identifying, in the received grant, an indication of a plurality of canceled transmission occasions (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam identifying, by the UE, UL CI(s) that indicate the cancellation of a plurality of PUSCH transmissions), wherein the plurality of canceled transmission occasions comprise the canceled transmission occasion (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that the plurality of canceled PUSCH transmissions includes the first PUSCH transmission at a first time in the allocated resources).
Regarding Claim 7, Islam discloses the method of claim 6.
Islam further discloses [the method] further comprising: 
refraining from communicating with the base station in resources associated with the configuration at the plurality of canceled transmission occasions based at least in part on receiving the grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses not, or refraining from, transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the reception of the grant).
Regarding Claim 8, Islam discloses the method of claim 6.
Islam further discloses the plurality of canceled transmission occasions are consecutive in the set of transmission occasions or non-consecutive in the set of transmission occasions (¶230-231 & ¶237 & Fig. 12, Islam teaches that a plurality of PUSCH occasions, which are consecutive in time, can be canceled by a UL cancelation indication).
Regarding Claim 9, Islam discloses the method of claim 6.
Islam further discloses the plurality of canceled transmission occasions are based at least in part on a plurality of cancellations in the indication (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that a plurality of PUSCH transmissions can be canceled by reception of a plurality of UL CI(s)), the plurality of cancellations based at least in part on a pattern associated with the set of transmission occasions (¶230-231 & ¶237 & Fig. 12, Islam teaches that a plurality of PUSCH transmissions are canceled based upon a consecutive pattern of PUSCH transmissions and the fourth time duration, T4).
Regarding Claim 10, Islam discloses the method of claim 1.
Islam further discloses [the method], further comprising: 
receiving a second grant that indicates the UE is to resume communicating with the base station in resources associated with the configuration (¶315 & ¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses receiving, by the UE from the BS, the UL CI where the UL CI triggers the UE to cancel the PUSCH transmission in the first time of the allocated resource of the PUSCH and resuming transmission of the PUSCH transmissions after the first PUSCH transmission), wherein communicating with the base station at the dynamic transmission occasion is based at least in part on receiving the second grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant).
Regarding Claim 11, Islam discloses the method of claim 1.
Islam further discloses determining the configuration comprises: 
determining a scheduling associated with semi-persistent scheduling (SPS) occasions for downlink transmissions to the UE (¶294-295, Islam discloses that transmission opportunities may be either semi-statically configured downlink transmission opportunities or semi-statically configured uplink transmission opportunities), wherein the set of transmission occasions comprise a set of SPS occasions for downlink transmissions (¶294-295, Islam further discloses that semi-statically configured transmission opportunities can be pre-empted or rescheduled).
Regarding Claim 12, Islam discloses the method of claim 1.
Islam further discloses determining the configuration comprises: 
determining a scheduling associated with configured grant (CG) occasions for uplink transmissions from the UE (¶293, Islam further discloses that the PUSCH transmission occasions may be configured by a configured grant), wherein the set of transmission occasions comprise a set of CG occasions for uplink transmissions (¶293, Islam further discloses that the allocated resources of the configured grant may be PUSCH transmission occasions).
Regarding Claim 13, Islam discloses the method of claim 1.
Islam further discloses [the method], further comprising: 
identifying, in the received grant, downlink control information (DCI) (¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses identifying, by the UE in the second UL grant, the UL CI where the UL CI cancels a PUSCH transmission) that indicates the cancellation and schedules the dynamic transmission occasion (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses the second UL grant re-schedules a transmission of an uplink PUSCH transmission at a subsequent time), wherein communicating at the dynamic transmission occasion is based at least in part on identifying the DCI (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent/second UL grant).
Regarding Claim 15, Islam discloses the method of claim 1.
Islam further discloses [the method], further comprising: 
transmitting a message to the base station requesting to cancel the transmission occasion (¶283, Islam discloses that a scheduling request may be transmitted, prior to the second grant, to trigger monitoring by the UE), wherein receiving the grant is based at least in part on transmitting the message (¶283, Islam discloses that a scheduling request may be transmitted, prior to the second grant, to trigger monitoring by the UE).
Regarding Claim 16, Islam discloses the method of claim 1.
Islam further discloses [the method], further comprising: 
determining a set of repetitions associated with the canceled transmission occasion (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses canceling, by the UE, the PUSCH transmission in the first time of the allocated resource and also discloses canceling, by the UE, the PUSCH transmission in other times of the allocated resource based upon reception of additional UL CI(s)), wherein the indicated cancellation identifies one or more repetitions of the set of repetitions (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that additional received UL CI(s) will identify and cancel a plurality of PUSCH transmissions).
Regarding Claim 17, Islam discloses the method of claim 16.
Islam further discloses [the method], further comprising: 
refraining from communicating with the base station at the one or more repetitions based at least in part on receiving the grant (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses not transmitting, by the UE, the PUSCH transmissions in the allocated resources based upon reception of additional UL CI(s)).
Regarding Claim 30, Islam discloses an apparatus for wireless communications at a base station, comprising: 
a processor (¶95-99 & Fig. 4, Islam discloses a base station 400 comprising a processing system 405), memory coupled with the processor (¶95-99 & Fig. 4, Islam discloses the BS further comprises memory circuitry 420 coupled to the processing system 405); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶95-99 & Fig. 4, Islam discloses that the memory stores computer program instructions for execution by the processing system) to: 
determine a configuration for a set of transmission occasions for communications with a user equipment (UE) (¶361 & ¶367 & Fig. 14A (1402 & 1406) & ¶234-235 & Fig. 12, Islam discloses determining scheduling information for an uplink transmission to the wireless communication network and further determining parameters associated with the uplink transmission), the configuration comprising a periodicity (¶231 & 235-237 & Fig. 12 (T3 and T2) & ¶364 & Fig. 14A (1402 & 1406), Islam discloses that configuration information may further indicate a monitoring period, T3, which is a time duration from a first uplink (UL) cancelation indication (CI) to a second UL cancelation indication.  ¶234-235 & ¶237, Here, the periodicity of the UL CI is associated with each PUSCH transmission because the periodicity of the UL CI may be equal to the periodicity of the PUSCH transmission.  Examiner correlates T3 to a periodicity)  and an offset associated with each transmission occasion of the set of transmission occasions (¶229-230 & ¶234 & Fig. 12 (T5 and T1)  & ¶364 & Fig. 14A (1402 & 1406), Islam discloses configuration information may further include T5 and T1.  The parameter, T5, is an offset that indication the duration of time that elapses from reception of the UL grant to the starting time of the UL CI.  An additional parameter, T1, is an offset that indicates the duration of time that elapses from the reception of the UL grant to the starting time of the PUSCH transmission.  Examiner correlates T1 to "an offset"); 
transmit, to the UE, a grant (¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses transmitting, by the BS to the UE, a grant comprising a UL CI) that indicates a cancellation of a transmission occasion of the set of transmission occasions (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that the UL CI triggers the UE to cancel the transmission in the first time of the allocated resource of the PUSCH) and schedules a dynamic transmission occasion to reschedule a transmission of information associated with the canceled transmission occasion (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses re-scheduling a transmission of an uplink PUSCH transmission at a subsequent time where the uplink PUSCH transmission was originally scheduled to be transmitted at a prior time according to a first UL grant); and 
communicate the information with the UE at the dynamic transmission occasion based at least in part on transmitting the grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 30.
Regarding Claim 20, Islam discloses the method of claim 18.
Islam further discloses [the method], further comprising: 
refraining from communicating the information with the UE in resources associated with the configuration at the canceled transmission occasion based at least in part on receiving the grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses refraining from transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant), wherein communicating the information with the base station at the dynamic transmission occasion is based at least in part on refraining from communicating the information (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant including a UL CI).
Regarding Claim 21, Islam discloses the method of claim 20.
Islam further discloses [the method], further comprising: 
determining an identifier associated with the canceled transmission occasion based at least in part on transmitting the grant (¶323 & Fig. 12, Islam discloses determining, by the BS, a HARQ process identifier (PID) associated with an uplink PUSCH transmission); and 
transmitting an indication in the transmitted grant that the identifier is associated with the dynamic transmission occasion (¶323, Islam discloses transmitting, by the BS to the UE, a grant comprising a HARQ process identifier (PID)), wherein refraining from communicating with the UE at the canceled transmission occasion is based at least in part on the indication that the identifier is associated with the dynamic transmission occasion (¶323, Islam discloses refraining to transmit, by the UE, a PUSCH transmission in order to reschedule the PUSCH transmission based upon determining that the HARQ PID is the same as a prior HARQ PID).
Regarding Claim 22, Islam discloses the method of claim 18.
Islam further discloses [the method], further comprising: 
transmitting, in the transmitted grant, an indication of a plurality of canceled transmission occasions (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam transmitting, by the BS to the UE, UL CI(s) that indicate the cancellation of a plurality of PUSCH transmissions), wherein the plurality of canceled transmission occasions comprise 4 the canceled transmission occasion (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that the plurality of canceled PUSCH transmissions includes the first PUSCH transmission at a first time in the allocated resources).
Regarding Claim 23, Islam discloses the method of claim 22.
Islam further discloses [the method], further comprising: 
refraining from communicating with the UE in resources associated with the configuration at the plurality of canceled transmission occasions based at least in part on transmitting the indication in the transmitted grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses refraining from transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant).
Regarding Claim 24, Islam discloses the method of claim 22.
Islam further discloses the plurality of canceled transmission occasions are based at least in part on a plurality of cancellations in the indication (¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses that a plurality of PUSCH transmissions can be canceled by reception of a plurality of UL CI(s)), the plurality of cancellations based at least in part on a pattern associated with the set of transmission occasions (¶230-231 & ¶237 & Fig. 12, Islam teaches that a plurality of PUSCH transmissions are canceled based upon a consecutive pattern of PUSCH transmissions and the fourth time duration, T4).
Regarding Claim 25, Islam discloses the method of claim 18.
Islam further discloses [the method], further comprising: 
transmitting a second grant that indicates the UE is to resume communicating with the base station in resources associated with the configuration (¶315 & ¶236 & ¶369 & Fig. 14A (1410) & Fig. 12, Islam discloses transmitting, by the BS to the UE, the UL CI where the UL CI triggers the UE to cancel the PUSCH transmission in the first time of the allocated resource of the PUSCH and resuming transmission of the PUSCH transmissions after the first PUSCH transmission), wherein communicating with the UE at the dynamic transmission occasion is based at least in part on transmitting the second grant (¶264 & ¶266 & ¶269 & ¶277-279 & Fig. 12, Islam discloses transmitting, by the UE to the BS, the uplink PUSCH transmission at the subsequent time based on the subsequent grant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Al-Mari et al. (US 20190254067 A1; hereinafter referred to as “Al-Imari”).
Regarding Claim 14, Islam discloses the method of claim 1.
However, Islam does not explicitly disclose the grant that indicates the cancellation of the transmission occasion of the set of transmission occasions and schedules the dynamic transmission occasion to transmit information associated with the canceled transmission occasion for a plurality of UEs, the plurality of UEs comprising the UE.
Al-Imari, a prior art reference in the same field of endeavor, teaches the grant that indicates the cancellation of the transmission occasion of the set of transmission occasions (¶38-40 & Fig. 4, Al-Imari teaches a UL grant for UE1 indicating the cancelation of a UE1 Uplink Transmission) and schedules the dynamic transmission occasion to transmit information associated with the canceled transmission occasion for a plurality of UEs, the plurality of UEs comprising the UE (¶38-40 & Fig. 4, Al-Imari teaches the UL grant for UE1 and the UL grant for UE2 schedules an uplink transmission for a second UE (UE2) where UE2 and UE1 are within a group of UEs).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Islam by requiring that the grant that indicates the cancellation of the transmission occasion of the set of transmission occasions and schedules the dynamic transmission occasion to transmit information associated with the canceled transmission occasion for a plurality of UEs, the plurality of UEs comprising the UE as taught by Al-Imari because scheduling schemes for adaptive allocation of uplink transmissions is improved in flexibility by allowing for the modification of allocation uplink resources to avoid conflicts or collisions between UEs with different requirements (Al-Imari, ¶6).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Lu et al. (US 2020/0045724 A1; hereinafter referred to as “Lu”).
Regarding Claim 19, Islam discloses the method of claim 18.
However, Islam does not disclose [the method], further comprising: determining a first priority associated with the canceled transmission occasion and a second priority associated with a communication with a second UE, wherein the second priority is greater than the first priority, wherein transmitting the grant is based at least in part on determining the first priority and the second priority.
Lu, a prior art reference in the same field of endeavor, teaches [the method], further comprising: 
determining a first priority (¶90 & 96 & ¶103 & Fig. 2A (230), Lu discloses determining the priority associated with uplink traffic) associated with the canceled transmission occasion (¶90 & 96 & ¶103 & Fig. 2A (230), Lu discloses the uplink traffic is not transmitted due to having a lower priority than the priority associated with the device-to-device (D2D) traffic) and a second priority associated with a communication with a second UE (¶90 & 96 & ¶103 & Fig. 2A (230), Lu discloses determining the priority associated with device-to-device (D2D) traffic where D2D traffic is non-uplink communication between two devices), wherein the second priority is greater than the first priority (¶90 & 96 & ¶103 & Fig. 2A (230), Lu discloses determining the priority associated with device-to-device (D2D) traffic is higher than the priority associated with uplink traffic), wherein transmitting the grant is based at least in part on determining the first priority and the second priority (¶90 & 96 & ¶103 & Fig. 2A (220), Lu discloses determining the priority associated with device-to-device (D2D) traffic is higher than the priority associated with uplink traffic).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Islam by determining a first priority associated with the canceled transmission occasion and a second priority associated with a communication with a second UE, wherein the second priority is greater than the first priority, wherein transmitting the grant is based at least in part on determining the first priority and the second priority as taught by Lu because unnecessary resource and power waste is avoided by preventing the scheduling of low prior cellular uplink transmissions with device-to-device (D2D) transmissions (Al-Imari, ¶6).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Bae et al. (US 20220264608 A1; hereinafter referred to as “Bae”).
Regarding Claim 26, Islam discloses the method of claim 18.
Islam further discloses communicating with the one or more additional UEs at the dynamic transmission occasion based at least in part on transmitting the grant (Fig. 12, Islam discloses communicating with at least a second UE at a PUSCH of the second UE based in part on reception of a second UL grant comprising a UL CI).
However, Islam does not explicitly disclose [the method], further comprising: transmitting the grant to one or more additional UEs; refraining from communicating with the one or more additional UEs at the canceled transmission occasion based at least in part on transmitting the grant.
Bae, a prior art reference in the same field of endeavor, teaches [the method], further comprising: 
transmitting the grant to one or more additional UEs (¶198 & Table 9, Bae discloses transmitting a downlink control information having the format DCI 2_4 to a group of user equipments); 
refraining from communicating with the one or more additional UEs at the canceled transmission occasion based at least in part on transmitting the grant (¶198 & Table 9, Bae discloses that at least one UE cancels an uplink transmission in response to reception).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Islam by transmitting the grant to one or more additional UEs; refraining from communicating with the one or more additional UEs at the canceled transmission occasion based at least in part on transmitting the grant as taught by Bae because using high-density nodes or high-density UEs for communication improves communication in situations where there is a high density of nodes and/or UEs (Bae, ¶6).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474